In a coram nobis proceeding, defendant appeals from an alleged “ judgment ” of the Supreme Court, Nassau County, allegedly rendered on October 28, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered September 12, 1963 on his plea of guilty, convicting him of robbery in the second degree, and imposing sentence upon him as a second felony offender. The judgment of conviction was previously affirmed by this court (20 A D 2d 968). Appeal dismissed. The decision on the coram nobis application was dated October 28, 1964 and the order thereon was dated and entered November 17, 1964. The notice of appeal was dated and filed prior to the making of the order. There was no judgment or order rendered or made on October 28, 1964. Under the circumstances, the appeal must be dismissed (People v. Willis, 22 A D 2d 693; People v. Adams, 1 A D 2d 783). However, we have examined the record and have considered defendant’s contentions; and, if we did not dismiss the appeal, we would affirm the order in any event. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.